CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) MEDIUM-TERM NOTES, SERIES F, 7.05% NOTES DUE 2018 $550,000,000 $21,615.00 (1) Excludes acrrued interest, if any. (2) The filing fee of $21,615.00 is calculated in accordance with Rule 457(r) under the Securities Act of 1933.Pursuant to Rule 457(p) under the Securities Act of 1933, the $7,467.00 remaining of the filing fee previously paid with respect to unsold securities registered pursuant to a Registration Statement on Form S-3 (No. 333-124310) filed by Caterpillar Financial Services Corporation on April 25, 2005 is being carried forward and used to offset the registrationfees due for this offering.After application of that remaining offset of $7,467.00, the total registration fee due to be paid for this offering is $14,148.00. PRICING SUPPLEMENT NO. 434 Filed Pursuant to Rule 424(b)(3) Dated September 23, 2008 to Registration No. 333-150218 PROSPECTUS SUPPLEMENT Dated April 11, 2008 and PROSPECTUS Dated April 11, 2008 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 7.05% NOTES DUE 2018 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 7.05% Notes Due 2018 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-150218 Trade Date/Pricing Effective Time: September 23, 2008 Settlement Date (Original Issue Date): September 26, 2008 Maturity Date: October 1, 2018 Principal Amount: $550,000,000 Price to Public (Issue Price): 99.673% Dealers' Commission: 0.475% (47.5 basis points) All-in-price: 99.198% Net Proceeds to Issuer: $545,589,000 Coupon: 7.050% Yield to Maturity: 7.096% Spread Multiplier: N/A Spread/Spread Multiplier Reset Option: N/A Optional Reset Dates (only applicable if option to reset spread or spread multiplier): N/A Basis for Interest Rate Reset (only applicable if option to reset spread or spread multiplier): N/A Specified Currency: U.S. Dollars Option to Elect Payment in U.S. Dollars(only applicable if Specified Currency is other than U.S. Dollars): N/A Authorized Denominations (only applicable if Specified Currency is other than U.S. Dollars): N/A Historical Exchange Rate (only applicable if Specified Currency is other than U.S. Dollars): N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Payment Dates: Interest will be paid semi-annually on the 30th of each March and September of each year, commencing March 30, 2009 and ending on the Maturity Date, provided that the final interest payment will be made on the Maturity Date. Stated Maturity Extension Option: N/A Extension Period(s) and Final Maturity Date (only applicable if option to extend stated maturity): N/A Basis for Interest Rate During Extension Period (only applicable if option to extend stated maturity): N/A Original Issue Discount Note: N/A Total Amount of OID: N/A Terms of Amortizing Notes: N/A Redemption Date(s): N/A Redemption Price: N/A Repayment Date(s): N/A Repayment Price(s): N/A Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Book Runners: Barclays Capital Inc. (30.34%) Citigroup Global Markets Inc. (30.33%) Merrill Lynch, Pierce, Fenner & Smith Incorporated (30.33%) Co-Managers: Banc of America Securities LLC (3.0%) BNP Paribas Securities Corp. (3.0%) Goldman, Sachs & Co. (3.0%) Billing and Delivery Agent: Barclays Capital Inc. Exchange Rate Agent: U.S. Bank Trust National Association Calculation Agent: U.S. Bank Trust National Association CUSIP: 14912L4D0 Other Terms: N/A CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE PROSPECTUS SUPPLEMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE PROSPECTUS SUPPLEMENT. THE INTEREST RATES ON THE NOTES MAY BE CHANGED BY CATERPILLAR FINANCIAL SERVICES CORPORATION FROM TIME TO TIME, BUT ANY SUCH CHANGE WILL NOT AFFECT THE INTEREST RATE ON ANY NOTES OFFERED PRIOR TO THE EFFECTIVE DATE OF THE CHANGE.
